DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 12/10/2020 for application number 17/118,014. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (U.S. Publication 2011/0209064) (Jorgensen hereinafter) (Identified by Applicant in IDS) in view of Van De Poel (U.S. Patent 9,049,240) (Van De Poel hereinafter) (Identified by Applicant in IDS).
8. 	As per claim 1, Jorgensen teaches a method of opening a first file on a second computing device in response to a request to open the first file from a first computing device, the request being made by the first computing device based on a file type of the first file [“in response to a user clicking on a document that the client desktop does not support (e.g., a document having an unknown file type), the local application may connect to the virtual desktop extension manager and identify the unsupported file type for the document. The virtual desktop extension manager may then launch a virtual machine instance for an application server that supports the identified file type and send the document to the application server instance. As such, the application server instance may then open the document in the cloud environment,” ¶ 0017].
Jorgensen does not explicitly disclose but Van De Poel discloses determining, at the second computing device remote to the first computing device, that there is an open file request associated with the first file by accessing a second file shared between the first computing device and the second computing device, the second file storing an indication of the open file request [“The gateway also comprises a file sharing module 12 that is adapted to manage the shared files at the gateway. In particular it manages the access to the shared files by remote devices, as indicated hereinafter. The file sharing module manages the display of information related to shared files on the GUI. It also manages the requests from the remote devices to the shared files,” col. 4, lines 49 – 55; “At step S5', the remote device sends a request for getting a file on a local device. The request here is an action by an end-user on the gateway GUI which expresses the intention to retrieve a file from the local device. Of course, as indicated hereinabove, the GUI indicates that the local device is active or not. As the local device is not active, the gateway stores the request, step S6',” col. 6, lines 1 - 7]; and
in response to determining that there is the open file request, opening the first file in an application on the second computing device [“At step S9', once the requested file is available on gateway storage, the user is notified via email. Of course it could be notified via any other well known notification such as SMS or instant messaging. At step S10", the file is retrieved by the remote device, and it is removed from the gateway storage,” col. 6, lines 17 – 22; determination and notification of requesting user of file availability is facilitated by the prior storage of the remote access request].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jorgensen and Van De Poel available before the effective filing date of the claimed invention, to modify the capability of providing virtual desktop extensions as disclosed by Jorgensen to include the capability of sharing files as taught by Van De Poel, thereby providing a mechanism to enhance system reliability by ensuring that remote file access is coordinated between network nodes.
9. 	As per claim 5, Jorgensen and Van De Poel teach the method of claim 1.  Jorgensen further teaches wherein opening the first file in the application on the second computing device comprises: launching the application on a virtual machine running on the second computing device [“In one implementation, the system 300 illustrated in FIG.3 and described herein may include a client desktop 310 having a local application 320 that can display a list describing various applications and services available in the cloud 350, wherein a virtual desktop extension may then be provided to the client desktop 310 in response to a user selecting one or more of the available applications and services. Furthermore, in response to the user selecting a certain application or service in the list, an appropriate virtual machine instance configured to run the selected application or service may be launched in the cloud 350. As such, without requiring prior understanding of virtualization, cloud services, remote consoles, or other distributed computing models, a user may simply choose the virtual desktop extension provided to the local client desktop 310 in order to interact with the available applications and services running remotely in the cloud 350. In addition, the client desktop 310 may be provided on any suitable client machine that can connect to a network in communication with the cloud 350 (e.g., desktop machines, mobile devices, server machines, etc.), and the virtual desk top extensions may represent any application or service that can run remotely in the cloud 350,” ¶ 0048].
10.        As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.        As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
12.        As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.        As per claim 19, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
14.	Claims 2, 3, 8, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen and Van De Poel in further view of Monnie et al. (U.S. Publication 2005/0086661) (Monnie hereinafter) (Identified by Applicant in IDS).
15. 	As per claim 2, Jorgensen and Van De Poel teach the method of claim 1.  Jorgensen and Van De Poel do not explicitly disclose but Monnie discloses wherein in response to determining that there is the open file request, opening the first file in the application on the second computing device comprises: determining that the first file is synchronized with respect to the first computing device and the second computing device [“one Java application cannot affect the objects 38 in the heap 26 of another application. Two different threads 40 and 42 of the same application, however, could affect each other's heap data, i.e. the objects 38. For this reason, synchronization of the access to objects of multiple threads must be planned,” ¶ 0044; “When thread A of application 326 Seeks to acquire object O, for example, thread A checks the header of object O to test whether the value in the lock info field 322 is “0”, representing that it is not locked,” ¶ 0069]; and launching the application after determining that the first file is synchronized with respect to the first computing device and the second computing device [“The object 128 is shared by putting it into the shared name Space 116. At this point, the object 128 is not immediately written to a field in the shared object space 100; instead the object 128 is written to shared memory 100 only after a user “flushes”, i.e. updates the object to a new version, for the first time. Once an object 128 is written to shared memory, application B is able to copy the object 128 to its local memory by accessing the shared object 128 by name in the shared name space 116. Application B may modify the copy of the object 128 obtained from shared memory, and may also flush to update the shared memory copy of the object. If application B wishes to see the most recently updated version of the object 128, a refresh command may be used.” ¶ 0063; “When thread A of application 326 Seeks to acquire object O, for example, thread A checks the header of object O to test whether the value in the lock info field 322 is “0”, representing that it is not locked. If the value is “0” then thread A324 substitutes its unique number in the header of object O and acquires the lock with a “cheap lock”,” ¶ 0069].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jorgensen, Van De Poel and Monnie available before the effective filing date of the claimed invention, to modify the capability of providing virtual desktop extensions as disclosed by Jorgensen and Van De Poel to include the capability of object synchronization in shared object space as taught by Monnie, thereby providing a mechanism to enhance system reliability by ensuring that an application is launched based on the availability of synchronized data such that the risk of multiple versions of shared data is minimized.
16. 	As per claim 3, Jorgensen, Van De Poel and Monnie teach the method of claim 2.  Jorgensen further teaches wherein the first file is stored on a file synchronization server remote to the second computing device [“wherein the virtual desktop extension manager may copy the document from the application server instance to the client desktop in response to determining that the document has been modified on the application server,” ¶ 0017].
17.        As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
18.        As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
19.        As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.        As per claim 17, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
21.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, Van De Poel and Monnie in further view of Reiter et al. (U.S. Patent 7,155,524) (Reiter hereinafter).
22. 	As per claim 4, Jorgensen, Van De Poel and Monnie teach the method of claim 2.  Jorgensen, Van De Poel and Monnie do not explicitly disclose but Reiter discloses wherein opening the first file in the application on the second computing device comprises: if the first file is not synchronized, waiting for a predetermined period of time and then checking again whether the first file is synchronized [“a client subsystem configured to generate a request for access to a shared resource; and a server subsystem configured to receive said request, return a LOCKED indicator upon an expectation that said shared resource is unavailable and otherwise return a FREE indicator, said client subsystem further configured to respond to said LOCKED indicator by waiting an amount of time proportional to twice a previous amount of time associated with said waiting before regenerating said request for said access,” cl. 1].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jorgensen, Van De Poel, Monnie and Reiter available before the effective filing date of the claimed invention, to modify the capability of providing virtual desktop extensions as disclosed by Jorgensen, Van De Poel and Monnie to include the capability of managing mutual exclusion as taught by Reiter, thereby providing a mechanism to enhance system efficiency by ensuring that an application manages system resources while attempting to access shared objects.
23.        As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
24.        As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
25.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen and Van De Poel in further view of Zaveri et al. (U.S. Publication 2013/0246932) (Zaveri hereinafter).
26. 	As per claim 6, Jorgensen and Van De Poel teach the method of claim 1.  Jorgensen further teaches receiving notification, at the second computing device, of login by a user [“in response to a user clicking on a document that the client desktop does not support (e.g., a document having an unknown file type), the local application may connect to the virtual desktop extension manager and identify the unsupported file type for the document. The virtual desktop extension manager may then launch a virtual machine instance for an application server that supports the identified file type and send the document to the application server instance. As such, the application server instance may then open the document in the cloud environment,” ¶ 0017].
Jorgensen and Van De Poel do not explicitly disclose but Zaveri discloses based on the received notification, determining whether the open file request associated with the first file has a creation time within a time threshold of the login; wherein: in response to determining that there is the open file request, opening the first file in the application on the second computing device comprises: in response to determining the creation time is within the time threshold, opening the first file in the application on the second computing device; and when the creation time is not within the time threshold, launching a virtual desktop without opening the first file in the application on the second computing device [“In some embodiments, an application session may be established concurrently with (e.g., at or near the time of) the instantiation of the virtualized application instance associated with the session. Alternatively, an application may be established and associated with a virtualized application instantiation already operating in the virtualization module 702 (e.g., one that was initially started for another user during another application session, but has now been reset for the newly established application session associated with another user).” ¶ 0131; “The presentation of the virtualized application instance may be facilitated at the client 302 through the client module 1702 in accordance with embodiments described herein. At step 1904, a user may instruct the client 302 (e.g., through user interaction and/or input events) to create an application object of the virtualized application instance operating in the virtual computing environment on the remote server (e.g., the ASP system 310), which results in the object management module 1716 creating a client-side object that represents on the client 302 the newly created application object. Depending on the embodiment, the creation of the application object on the ASP system (e.g., the ASP system 310) may take place once the user has finished modifying the newly created client-side object, or may take place immediately upon request, with the modifications to the newly created client-side object being sent subsequently.” ¶ 0220].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jorgensen, Van De Poel and Zaveri available before the effective filing date of the claimed invention, to modify the capability of providing virtual desktop extensions as disclosed by Jorgensen and Van De Poel to include the capability of managing virtualized application instances as taught by Zaveri, thereby providing a mechanism to enhance system efficiency by ensuring that available resources are optimally managed.
27.        As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.        As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
29. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, Van De Poel and Zaveri in further view of Chessell et al. (U.S. Publication 2015/0242247) (Chessell hereinafter) (Identified by Applicant in IDS).
30. 	As per claim 7, Jorgensen, Van De Poel and Zaveri teach the method of claim 6.  Jorgensen, Van De Poel and Zaveri do not explicitly disclose but Chessell discloses wherein determining whether the open file request associated with the first file has the creation time within the time threshold of the login comprises: examining a file creation time stamp of the open file request [“a server for control ling updates to the shared resource and includes an update check component, and wherein when a first client application applies to update the data, the update check component carries out a check to compare the timestamp of the data updated by the first client application with the current timestamp of the data, and if these do not match, the update fails,” ¶ 0018; differing timestamps suggest a recent file open request from another client application].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jorgensen, Van De Poel, Zaveri and Chessell available before the effective filing date of the claimed invention, to modify the capability of providing virtual desktop extensions as disclosed by Jorgensen, Van De Poel and Zaveri to include the capability of shared resource updating as taught by Chessell, thereby providing a mechanism to enhance system reliability by ensuring that an application is launched based on the availability of synchronized data such that the risk of multiple versions of shared data is minimized.
31.        As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193